           Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 1 of 33 Page ID #:1

                                                              ~~~~~


       1    Eric Hatteberg
                                                    3~1~,~~,~ 24 PM 2:
       2    2322 Calle Almirante                                       Q8
                                                    C~
       3    San Clemente, CA 92673                        's~n~~p~~T ~t~
                                                            SAr~~~,q CRLIF.
       4    949-370-0051
       5    Plaintiff in Pro Per
       6

~~-    7


~r~ 98                             UNITED STATES DISTRICT COURT

      10                       CENTRAL DISTRICT OF CALIFORNIA

      11
            Eric Hatteberg, an individual,                             SACV 19 - 01425 DOC(KESx
      12                                                  Case No.:

      13                 Plaintiff,                       COMPLAINT FOR VIOLATIONS

      14          vs.                                     OF THE FAIR DEBT

      15    CAPITAL ONE BANK(USA), N.A.                   COLLECTION PRACTICES ACT

      16    ASSIGNEE OF HSBC BANK                         15 U.S.C. § 1692 et seq.;

      17    NEVADA,N.A.,                                  TELEPHONE CONSUMER

      18                 Defendant.                       PROTECTION ACT 47 U.S.C.§ 227

      19                                                  et seq.

      20                                                  JURY TRIAL DEMANDED

      21
      22          Plaintiff, Eric Hatteberg, by way of Pro Se, (hereinafter "Plaintiff'), brings

      23    his complaint against Defendant CAPITAL ONE BANK(USA), N.A. ASSIGNEE

      24    OF HSBC BANK NEVADA, N.A. (hereinafter "CAPITAL ONE") for violations

      25    of BOTH the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

      26 (hereinafter "FDCPA"), and the Telephone Consumer Protection Act, 47 U.S.C. §
      27 227 et seq. (hereinafter "TCPA"), and alleges as follows:
      28

                                                      1
                          COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 2 of 33 Page ID #:2




 1                               PRELIMINARY STATEMENT
 2          1.     The United States Congress has found abundant evidence of the use of
 3    abusive, deceptive, and unfair debt collection practices by many debt collectors,
 4    and has determined that abusive debt collection practices by many debt collectors
 5    contribute to a number of personal bankruptcies, marital instability, loss of jobs,
 6 ~ and invasions of individual privacy.
 7          2.     The FDCPA is a strict liability statute, which provides for actual c
 8    statutory damages upon the showing of one violation. The Ninth Circuit has hel
 9    that whether a debt collector's conduct violates the FDCPA should be judged fror
10    the standpoint of the "least sophisticated" consumer. Baker v. G.C. SeYvices Copp.,
11    677 F.2d 775, 778 (9th Cir. 1982); Swanson v. Southern Oregon Credit Service,
12    Inc., 869 F.2d 1222, 1227 (9th Cir. 1988). This objective standard "ensure[s] that
13    the FDCPA protects all consumers, the gullible as well as the shrewd...the
14    ignorant, the unthinking and the credulous." Clomon v. Jackson 988 F.2d 1314,
15    1318-19(2"d Cir. 1993).
16          3.    The FDCPA has a private right of remedy. 15 U.S.C. § 1692k(a)(1
17    and (a)(2)(A) state that "...any debt collector who fails to comply with an
18    provision of this title with respect to any person is liable to such person in a
19    amount equal to the sum of any actual damage sustained by such person as a resul
20    of such failure; in the case of any action by an individual, such additional damage
21    as the court may allow, but not exceeding $1,000."
22          4.    Congress passed the TCPA to protect individual consumers fron
23    receiving intrusive and unwanted calls. Mims. v. ArYow Fin. SeYvs., LLC, US. 13
24    S.Ct. 740, 745 181 L.Ed 2d 881 (2012). The TCPA makes it unlawful to make an
25    call or text message using an automatic telephone dialing system (hereinafter
26 "ATDS") or an artificial pre-recorded message to any wireless telephone number
27    47 U.S.C. § 227(b)(1)(A)(iii). Baisden v. Credit Adjustments, Inc., 813 F. 3d 338
28    342(6th Cir. 2016).

                                               2

                   COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 3 of 33 Page ID #:3




 1          5.     The TCPA is also a strict liability statute, and creates a private right of
 2    remedy for individual consumers. Each TCPA violation results in damages of no
 3    less than $500, which may be trebled for willful or knowing violations.                 §
 4    227(b)(3)(B)-(C). Reyes v. BCA Financial Services, Inc., 312 F. Supp. 3d 1308
 5    1309 (Dist. Court, SD Fla. 2018). The statute further allows a consumer to revokE
 6    any "prior express consent" to be contacted via an ATDS on a cell phone. Gage
 7    v. Dell Financial Services, LLC, 727 F. 3d 265, 268 (3rd Cir. 2013).
 8                                      JURISDICTION
 9          6.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 4
10    U.S.C. § 227(b)(3), and 28 U.S.C. § 1331. Violations have occurred within one (1
11    year prior to the filing ofthis complaint.
12          7.     Defendant CAPITAL ONE regularly does business in this Distric~
13    and within the State of California. Thus, the Court has personal jurisdiction.
14          8.     Plaintiff has met all conditions precedent prior to filing this lawsuit.
15                                           VENUE
16          9.     Venue is proper in the United States District Court for the Cent
17    District of California pursuant to 28 U.S.C. 1391(b), in that Defendant CAPIT,
18    ONE transacts business in this judicial district, and the violations by CAPIT,
19    ONE for the FDCPA and TCPA occurred in this District. Furthermore, the event
20    giving rise to Plaintiff's claims occurred in this District, the harm to Plaintiff
21    occurred in this District, and Plaintiff resides within this District, in Orang
22    County, State of California.
23                                         PARTIES
24          10.    The Plaintiff in this lawsuit is Eric Hatteberg, a natural person, and
25    consumer pursuant to 15 U.S.C. § 1692a(3).
26          1 1.   The Defendant is CAPITAL ONE, a National Association with i
27    principal place of business located at 1680 Capital One Drive, McLean, VA 22102.
28

                                                   3

                    COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 4 of 33 Page ID #:4




 1           12.     CAPITAL ONE has an agent for service of process, and may bE
 2    served through its agent: CORPORATION SERVICE COMPANY 100 ShockoE
 3    Slip, 2°d Floor, Richmond, VA 23219.
 4           13.     CAPITAL ONE is an originator and servicer of unsecured credit cart
 5    accounts, also called transaction accounts, as that term "transaction account" i~
 6    defined by the Federal Reserve Act, Sec 19(b)(1)(C).i
 7           14.     CAPITAL ONE, as services of transaction accounts, is a "deb
 8    collector" [15 U.S.C. § 1692a(6)], as one "who regularly collects or attempts tc
 9    collect, directly or indirectly, debts owed or asserted to be owed or due another.'
10    CAPITAL ONE collects and services debts due another (i.e., third-party investor;
11    who purchase credit card receivables on transaction accounts).
12           15.     The CEO of CAPITAL ONE is Richard D. Fairbank (hereina
13 "CEO Fairbank"), who also is the CEO, President and Chairman of the Board o

14    Capital One Financial Corporation, the parent of CAPITAL ONE.
15           16.     At all times relevant, Defendant CAPITAL ONE acted through it
16    agents, employees, officers, members, directors, heirs, successors, assigns,
17    principals, trustees, sureties, subrogees, representatives, and insurers.
18           17.     At all times relevant, CAPITAL ONE and its agents, employees,
19    officers, members, directors, heirs, successors, assigns, principals, trustees,
20    sureties, subrogees, representatives, and insurers failed to investigate the
21    circumstances pertaining to the acts alleged herein. Furthermore, CAPITAL ONE
22   failed and/or refused to repudiate the alleged acts of its agents, failed to redress the
23    harm done to Plaintiff, and failed to mitigate damages.
24
      1 The term "transaction account" means any deposit or account on which the depositor or
25
      account holder is permitted to make withdrawals by negotiable or transferable instrument,
26
      payment orders of withdrawal, telephone transfers, or other similar items for the purpose of
27
      making payments or transfers to third persons or others."
28
     https://www.federalreserve.~ov/aboutthefed/sectionl9.htm (last visited June 12, 2019)

                                                      4

                      COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 5 of 33 Page ID #:5




 1                       ARTICLE III STANDING TO BRING SUIT
 2          18.    Plaintiff has met the required elements of an Article III standing cl
 3 to bring forth this suit in Federal Court on a private cause of action. Plaintiff
 4    standing to claim the relief sought in this complaint as follows:
 5                 a.     Plaintiff has suffered a particularized injury in fact.
 6                 b.     Plaintiff can provide causation of such injury traceable to
 7    CAPITAL ONE,for its violations of Federal Laws and unfair business practices.
 8                 c.     Plaintiff can receive redress through a favorable ruling in this
 9    Honorable Court. Allen v. Wright, 468 U.S. 737, 751 (1984). Raines v. Byrd, 521
10    U.S. 811 (1997).
11                               FACTUAL ALLEGATIONS
12          19.    On or around October 24, 2018, November 26, 2018, and Decemb
13 24, 2018, Plaintiff sent "demand notice" via certified mail to CAPITAL O
14    demanding the alleged, original and applicable certified copy of the
15    cardholder agreement of a transaction account number ending in 9061 (here
16 "the alleged account").
17          20.    Plaintiff sent each demand notice addressed directly to CEO F
18    and CAPITAL ONE received each "demand notice" from Plaintiff. For example
19    the first demand notice had a certified mail tracking number of 7018 0680 000
20 9382 8878, and received by CAPITAL ONE on October 29, 2018. (See Exhibit 1)
21          21.    CAPITAL ONE knew or should have known that the Consume
22 Financial Protection Bureau (hereinafter "CFPB") requires all financial institutioY
23 to comply with a consumer's request upon receipt of notice for the applicab
24    cardholder agreement.
25          22.    CAPITAL ONE understood that Plaintiff also requested CAPITA
26    ONE to cease ALL telephonic communications pursuant to the TCPA.                 Fo
27    example, in Plaintiff's first demand notice, Plaintiff stated the following: "Thi
28    notice also constitutes a Notice to Cease ALL Telephonic Communications

                                                 5

                   COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 6 of 33 Page ID #:6




 1    Non-compliance with this request will violate the Telephone Consumer
 2 Protection Act, 47 U.S.C. Sec 227 et seq., and may cause your firm to suffer
 3 $500 in damages per alleged violation." (Emphasis in bold).
 4           23.     CAPITAL ONE was in default and dishonor, when it knew or should
 5    have known that despite being in receipt of three separate notices of demand
 6    the signed, original, applicable, true and complete copy of the cardholc
 7    agreement, CAPITAL ONE ailed to provide Plaintiff with the document requi~
 8    by law. CAPITAL ONE further understood that Plaintiff disputed the alleged de
 9    expressed or implied, pursuant to any "account stated."2
10           24.     CAPITAL ONE understood that at all times relevant, it was ob
11    to Plaintiff to provide him upon demand the applicable, original, true and complete
12    certified copy of the signed credit card agreement for the alleged account.
13           25.     CAPITAL ONE understood that at all times relevant during Plaintiff's
14    multiple demand notices sent to CAPITAL ONE, Plaintiff disputed the actual
15    amounts CAPITAL ONE claimed were allegedly owed by Plaintiff, and Plaintiff
16    refused to accept the monthly offers to contract with CAPITAL ONE on any
17 "account stated" whether expressed or implied. Thomas v. American Express, 139
18    So. 3d 809 (Alabama Civ. Ct. App. 2013)(rejecting the notion of"account stated"
19    to prove a debt absent Plaintiff being provided with the full terms and conditions of
20    an applicable signed cardholder agreement).3
21
      ~ The "account stated" is a summary of account showing monthly activity (if any), and interest
22
     (i.e., finance charges, fees, etc.), and can be expressed or implied, pursuant to the written terms
23
      and conditions of a signed applicable customer agreement showing all material and relevant fact;
24
      regarding the transaction account.
25
      3 In Thomas v. American Express, the Plaintiff opened the account, used the card, received
26
      statements, and made payments. ("...using circular logic, American Express relies on language
27
     found in the cardmember agreements themselves to establish that Thomas had agreed to be
28
      bound to the terms ofthose agreements. Thomas, however, denies ever receiving the

                                                       D

                      COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 7 of 33 Page ID #:7




 1          26.    CAPITAL ONE began to use an ATDS on November 6, 2018 to cal
 2 Plaintiff on his mobile phone 949-370-0051 in order to place collection calls on ai
 3 ~ alleged, disputed debt.
 4          27.    CAPITAL ONE was fully aware that Plaintiff had sent a wri
 5    notice to cease ALL communications to his mobile phone number, 949-370-0051
 6    CAPITAL ONE knew or should have known that it was NOT to call Plaintiff, any
 7    prior consent to call (if any) was revoked. (Emphasis in bold).
 8          28.    CAPITAL ONE violated the cease and desist written notice, b:
 9    calling Plaintiff using an ATDS from a number known to be used by CAPITAI
10    ONE to make collection calls, 800-955-6600.
11          29.    CAPITAL ONE placed these calls daily. For example, CAPIT
12    ONE called Plaintiff using an ATD
13    November 29, 2018. (Emphasis in bold). The only exception being Thanksgivin
14    Day, November 22, when perhaps the robot dialer used by CAPITAL ONE wa
15    not in service.
16          30.    CAPITAL ONE made 23 (twenty-three) total automated collec
17    calls to Plaintiff between the above referenced dates, in direct and blatant viola
18    ofthe TCPA,47 U.S.C. § 227(b)(1)(A)(iii).
19          31.    CAPITAL ONE made these calls usually around Sam, when Plain
20    was getting ready for work and tending to his children to prepare them for school.
21          32.    CAPITAL ONE was not calling Plaintiff's mobile number f
22    emergency purposes. Plaintiff had to call the 800# to finally get the calls to stop.
23          33.    On or around January 3, 2019, Plaintiff filed a complaint again
24   CAPITAL ONE with the CFPB (complaint number: 190103-3733860), citing tl
25   repeated failure by CAPITAL ONE to provide the applicable, original true ar
26   correct copy ofthe signed cardholder agreement.
27
     cardmember agreements; therefore, the language found in those cardmember agreements cannot
28
     be used to establish Thomas's acceptance of their terms"). (Opinion by Judge Moore, pg. 10).



                    COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 8 of 33 Page ID #:8




 1          34.   CAPITAL ONE understood that the CFPB received the complaint.
 2 (See Exhibit 2).
 3          35.   CAPITAL ONE sent Plaintiff a generic, formulaic agreement that wa:
 4    non-notarized, unsigned, and inapplicable (hereinafter "the alleged agreement")
 5    Henggeler v BYumbaugh & Quandahl, P.C. LLO, 894 F. Supp. 2d 1180, 1187(D
 6    Neb. 2012)(denying a motion to compel arbitration because a debt buyer failed tc
 7    demonstrate that a "valid agreement to arbitrate exists" and submitted only
 8    generic cardmember agreement from Chase that was "unsigned").
 9          36.   CAPITAL ONE sent Plaintiff a "Customer Agreement" with
10    copyright date of 2014 and with the caption page stating "Welcome to Capi
11    One." (Emphasis in bold). It also stated "Thank you for opening a credit c~
12    account with us." CAPITAL ONE attempted to deceive Plaintiff into accepti
13    that this "Customer Agreement" was for an account allegedly opened with HSBC
14    in 2008, a completely different bank and from a completely different calendar year.
15          37.   CAPITAL ONE has faced suit in Federal Court for its deceptive
16    business practices of using post-dated inapplicable customer agreements. Wheeler
17    v. Capital One Bank (USA) N.A. et al., 2:12-cv-05848-MSG, (E.D. Penn. 2011)
18 ("The scheme is carried out knowingly using false and inapplicable documentation
19    indiscriminately provided by Defendants attempting to foist upon the victims o
20    imprimatur of substantiating documentary evidence."). (Wheeler, Complaint at'
21    4). ("The use of a wrong Customer Agreement is not isolated: The use of
22    wrong Customer Agreements is intentional, willful, and universal throughout thF
23    United States, adversely affecting interstate commerce, inter alia."). (Wheeler
24    Complaint at ¶ 51).
25          38.   The "Customer Agreement" was NOT a modification or amendmen
26    it was presented to Plaintiff as an "original."      It is absolute that Customer
27    Agreements upon which ALL issued credit cards are based, regardless of any
28    alleged subsequent amendments, modifications, or the like, are those issued when.

                                               0
                   COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 9 of 33 Page ID #:9




 1    the credit card is issued, and, without that original signed agreement, subsequ
 2    agreements do NOT correlate or relate in any manner.
 3           39.     CAPITAL ONE knew or should have known that the alle;
 4    agreement was NOT indicative of the complete terms and conditions of the alle;
 5    account. For example, CAPITAL ONE failed to disclose that when it sells
 6    assigns all of its rights, titles, interests of the credit card receivables (i.e., pa
 7    received from a consumer), it "sells" those receivables to its wholly
 8    subsidiary and transferor, CAPITAL ONE FUNDING, LLC, the entity t:
 9    transfers the receivables to a third-party, and thus CAPITAL ONE is paid in full.
10           40.    For example, CAPITAL ONE failed to disclose that CAPITAL Ol
11    is merely a servicer for the transaction account (i.e., the alleged account), a
12    services the alleged debt on behalf ofthird-parties, namely, investors who purchasE
13    the receivables through an offering of promissory notes filed with the Securitie
14    and Exchange Commission (hereinafter "SEC").
15           41.    For example, CAPITAL ONE failed to disclose in Regulation ~
16    disclosures that CAPITAL ONE creates an insurance policy for the transaction
17    account, with premiums funded by the consumer. [See 15 U.S.C. § 1605(a)(5)]
18 (Emphasis in bold).
19           42.    For example, CAPITAL ONE failed to disclose that if a cons
20    pays finance charges, then a portion of those finance charge receivables will b
21    allocated for the insurance policy, and will then cover any liability claimed b~
22    CAPITAL ONE. Putting it differently, a consumer cannot "default" on the allege
23    debt if the insurance policy covers any "loss" by the third-party investors wh
24    purchase the receivables. Andrew Cox et al. v. Sherman Capital LLC et al., 1:12
25    cv-01654-TWP-MJD, (S.D Indiana 2012).4 ("The financial engineers made
26
27
      4 Plaintiff discovered from reading court documents pulled off the web from the above
28
      referenced case that Andrew Cox had 28 years of experience in banking and finance, and was a

                                                     C

                      COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 10 of 33 Page ID #:10




 1     bulletproof system where the originating bank is paid in full and the investors arE
 2     paid in full regardless of a default of a payment of the receivables."). (Cox
 3     Complaint at ¶ 38). (Emphasis in bold).
 4           43.     CAPITAL ONE, in public filings with the SEC, readily admits it is
 5 "servicer" for the credit card accounts, and uses the phrase "insurance proceeds" i

 6     the agreement with its subsidiary/transferor.
 7           44.     CAPITAL ONE continued to act as a "servicer" and "debt collecto
 8     for an alleged debt that CAPITAL ONE claimed was owed by Plaintiff on
 9     alleged account. CAPITAL ONE understood that it was attempting to collect
10     alleged debt from Plaintiff without an applicable customer agreement showing
11     ALL relevant terms and conditions, yet failed to cease its attempts to manipulate
12     deceive and coerce funds from Plaintiff. "These wrongful collection activities arE
13     intended by the Defendants to secure collection from those whom the United State
14     Congress has defined as the "least sophisticated consumer". (Wheeler, Complain
15     at ¶ 62).
16           45.     Plaintiff wrote to CEO Fairbank a "NOTICE OF DENIAL"
17     January 22, 2019, and sent via certified mail tracking number 7018 0040 0001
18    0020 5509 on January 23, 2019, along with a sworn affidavit in response to the
19     repeated and unethical attempts by CAPITAL ONE to collect on the alleged debt.
20 (See Exhibit 3).

21           46.     CAPITAL ONE received confirmation of delivery of Plaintiff's notice
22     and affidavit on January 28, 2019.
23           47.     CAPITAL ONE knew or should have known that Plaintiff denied
24     he was provided with any applicable agreement.
25           48.     CAPITAL ONE knew or should have known that Plaintiff denied
26     he owed an alleged debt claimed by CAPITAL ONE on "account stated."
27
      former federal agent who spent 5 years with the Federal Bureau ofInvestigation (F.B.I.) as a
28
      financial analyst for corporate white-collar crime.
                                                      to

                      COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 11 of 33 Page ID #:11




 1           49.    CAPITAL ONE did NOT dispute, and did NOT deny, that it failed
 2     disclose that it collected insurance premiums as a portion of finance char
 3     receivables paid by Plaintiff to CAPITAL ONE, without Plaintiffs knowledge
 4     consent. (Emphasis in bold).
 5           50.    CAPITAL ONE violated and continued to violate 15 U.S.C.
 6     1692e(2)(A), "The false representation of the character, amount or legal status o
 7     any debt."
 8           51.    CAPITAL ONE violated and continued to violate 15 U.S.C.
 9     1692e(10), "The use of any false representation or deceptive means to collect
10     attempt to collect any debt...".
11           52.    CAPITAL ONE violated and continued to violate 15 U.S.C. §
12     1692f(1), "The collection of any amount (including any interest, fee, charge, o
13     expense incidental to the principal obligation) unless such amount is expressly
14     authorized by the agreement creating the debt or permitted by law." (Emphasi
15     in bold).
16           53.    CAPITAL ONE understood that at all times relevant, Plain
17     afforded the opportunity for CEO Fairbank and/or his agents to provide Plaintif
18     with the original applicable signed alleged agreement and the account leve
19     documentation (i.e., the t-chart journal entry ledgers showing the actua
20     accounting, and proving how Plaintiff had a "valid contract" and owed a "v
21     debt" to CAPITAL ONE).
22           54.    CAPITAL ONE understood that it lacked standing and thus would
23     be able to extract payment from Plaintiff on the alleged account that was dispute
24     by Plaintiff, so CAPITAL ONE had its agent, the law firm of PATENAUDE
25     FELIX, A.P.C. (hereinafter "FELIX") send a collection letter dated March 4, 201
26     to Plaintiff(See Exhibit 4).
27           55.    Plaintiff sent a response to FELIX on March 26, 2019, via certifi
28     mail whereby Plaintiff stated that he "refused to pay" a debt [pursuant to 15 U.S.C.

                                                 ~~
                     COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 12 of 33 Page ID #:12




 1     § 1692c(c)]. Plaintiff included yet another sworn affidavit, and sent it to FELIX.
 2 (See Exhibit 5).
 3            56.    CAPITAL ONE knew or should have known that its agent FELIX
 4     not rebut each and every point made by Plaintiff in the affidavit, and ~
 5     completely ignored the fact that Plaintiff DENIED the "account stated."
 6            57.    CAPITAL ONE, through its counsel, FELIX, filed suit agains
 7     Plaintiff for "account stated" in Orange County Superior Court on June 21, 2019
 8     Case Number 30-2019-01078453-CL-CL-CJC (See Exhibit 6).
 9            58.    Rather than remove the case from Orange County Superior Court
10 Plaintiff chose to file this Federal Complaint, and then will file his timely answe
11     accordingly in response to the state suit.
12            59.    Plaintiff is informed, believes, and thereon alleges that it is the polic
13     of CAPITAL ONE to not disclose upon demand the original true, correct an
14     complete copy of the signed customer agreement underlying the alleged terms
15     conditions of the transaction account.
16           60.    Plaintiff is informed, believes, and thereon alleges that it is the po
17     of CAPITAL ONE to withhold material and relevant facts in any alle
18     agreement, knowing that the "least sophisticated" consumer will not challenge
19     otherwise question that it fails to disclose all terms, and/or that it is post-dated fry
20     the issuance of any such credit card.
21           61.    Plaintiff is informed, believes, and thereon alleges that it is the polio
22     of CAPITAL ONE, through its agent, FELIX, to routinely file suit in OrangE
23     County Superior Court with no evidence of an original signed agreement.
24           62.    Defendant's conduct has caused Plaintiff unnecessary anxiety
25     sleeplessness, nervousness, anger, humiliation, frustration and emotional distress
26     All of the actions described herein by CAPITAL ONE were done with the intent tc
27     coerce funds from Plaintiff, despite Plaintiff providing written notice to cease anc
28     desist calling his mobile number, and despite Plaintiff denying the alleged debt.

                                                    lz
                      COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 13 of 33 Page ID #:13




 1                                           CLAIMS
 2              COUNT L• Violation of the TCPA 47 U.S.C. § 227(b)(1)(A)(iii)
 3           63.    Plaintiff repeats the prior paragraphs that relate to the violations of the
 4     TCPA against CAPITAL ONE, as though fully stated herein.
 5           64.    Plaintiff sent NOTICE to CAPITAL ONE on or around October 24.
 6     2018 to cease contacting his mobile phone number 949-370-0051.
 7           65.    CAPITAL ONE understood that non-compliance with the reques
 8     would violate the TCPA,47 U.S.C. § 227 et seq.
 9           66.    CAPITAL ONE violated the cease and desist, by calling Plaintiff o
10     23 (twenty-three) separate times via an ATDS in order to collect an alleged debt.
11           67.    CAPITAL ONE first called Plaintiff's mobile number through a
12     ATDS on November 6, 2018, and continued to call Plaintiff through November 29
13     2018, with the only exception being Thanksgiving Day, November 22, 2018.
14           68.    Plaintiff felt annoyed and harassed by these calls, as Defen~
15     CAPITAL ONE did not have Plaintiff's express consent to use an ATDS to p
16     these calls, especially for an alleged debt that CAPITAL ONE knew was disputed.
17           69.    CAPITAL ONE placed these calls under its own free will, eve
18     though Plaintiff sent a letter, via certified mail, to NOT call his mobile number.
19           70.    CAPITAL ONE, at all times relevant, had full awareness that it
20     using an ATDS to place these calls to Plaintiff without his consent.
21           71.    Plaintiff researched the phone number 800-955-6600, and
22     CAPITAL ONE uses this and other numbers in its debt collection attempts via
23     ATDS, which resulted in several lawsuits for violations ofthe TCPA. For example
24    Scott Wheeler v. Capital One Bank (USA) N.A., 6:17-cv-03321-MDH (W.D
25     Missouri, 2017). Wanda GaYcia v. Capital One Bank (USA) N.A., 2:18-cv-09030
26     DMG-MAA (C.D. California 2018). Kenneth Forney v. Capital One Bank (USA
27     N.A., 3:19-cv-00120-DMS-BGS (S.D. California, 2019).
28

                                                 13

                     COMPLAINT FOR DOGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 14 of 33 Page ID #:14




 1           72.     If each of the 23 calls by CAPITAL ONE made between November
 2     through November 29, 2018 is found to be a negligent violation of the TCPA, the
 3 Plaintiff is entitled to an award of $11,500 in damages ($500 x 23), pursuant to 4
 4     u.s.c. § 22~(b)(3)(B).
 5           73.     If each of the 23 calls by CAPITAL ONE made between November
 6     through November 29, 2018 is found to be a willful and knowing violation of t~
 7     TCPA, then Plaintiff is entitled to an award of $34,500 ($1,500 x 23), pursuant
 8     47 U.S.C. § 227(b)(3)(C).
 9           74.     CAPITAL ONE understood at all times relevant that the TCPA is
10     strict liability statute, that Plaintiff has a private right of action and that Plainti
11     has standing to sue CAPITAL ONE pursuant to 47 U.S.C. § 227(b)(3).
12                 COUNT II: Violation of the FDCPA 15 U.S.C. § 1692 et seq.
13           75.     Plaintiff repeats the prior paragraphs that relate to the violations of
14     FDCPA against CAPITAL ONE, as though fully stated herein.
15           76.     Plaintiff sent multiple "demand notice" to CAPITAL ONE for
16     applicable, true, correct and complete signed credit card agreement in immediate
17     exchange for any alleged balance due.
18           77.     CAPITAL ONE understood and knew or should have known that i
19     was required by the CFPB and by law to comply with the "demand notice" sent ~
20     Plaintiff, and received by CAPITAL ONE.
21           78.     CAPITAL ONE, through its CEO Fairbank, and/or through its agent
22     failed to comply, and instead sent Plaintiff anon-applicable, post-dated, unsigne
23 "Customer Agreement."
24           79.     CAPITAL ONE understood and knew or should have known that i
25     was not relieved from its liability to Plaintiff for failing to provide the applicable
26     alleged agreement, and for its violations of the FDCPA as servicer of the alleges
27     debt. CAPITAL ONE further understood at all times relevant upon receipt of the
28     repeated "demand notice" by Plaintiff, that the alleged debt was disputed.

                                                  14

                      COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 15 of 33 Page ID #:15




 1           80.    CAPITAL ONE understood and knew or should have known that an
 2     claims by any of its agents that Plaintiff opened a "valid contract with CAPITAI
 3 ONE" or that Plaintiff had a "valid debt" were speculative, overly broad, vague
 4     hearsay, and were all DENIED by Plaintiff.
 5           81.    CAPITAL ONE continued to make repeated false representations
 6 Plaintiff regarding the character, amount or legal status of a debt, in violation o
 7     FDCPA 15 U.S.C. § 1692e(2)(A).
 8           82.    CAPITAL ONE continued attempting to collect an alleged debt or
 9 "account stated," even though CAPITAL ONE understood upon NOTICE tha
10 Plaintiff repeatedly denied any offers to contract on "account stated.'
11 (Emphasis in bold).
12           83.    CAPITAL ONE violated 15 U.S.C. § 1692e(10) through its use o
13 false representation or deceptive means to collect or attempt to collect a debt.
14           84.    CAPITAL ONE engaged in unfair practices, in violation of 15 U.S.0
15     § 1692f(1), by attempting to collect an amount owed that was not expressly
16     authorized by any alleged agreement.
17           85.    As a direct and proximate result of the conduct by CAPITAL ONE
18     Plaintiff has and will continue to suffer actual and statutory damages. Plaintif~
19     seeks damages pursuant to 15 U.S.C. § 1692k.
20           86.    CAPITAL ONE understood that the FDCPA is a strict liability
21     and that Plaintiff has a private right of remedy to sue CAPITAL ONE for engagi
22     in any deceptive, or unfair business practices as a servicer ofthe alleged account.
23                                JURY TRIAL DEMANDED
24           87.    Pursuant to the Federal Rules of Civil Procedure, Rule 38(b), Plaint
25     hereby demands a jury trial on any and all issues qualified for a jury trial.
26                                  REQUEST FOR RELIEF
27           WHEREFORE, Plaintiff prays for judgment by the court against Defendant
28     CAPITAL ONE as follows:

                                                 15

                     COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 16 of 33 Page ID #:16




 1           a.    Adjudging that Defendant CAPITAL ONE violated the TCPA.
 2           b.    Adjudging that Defendant CAPITAL ONE violated the FDCPA.
 3           c.    Awarding Plaintiff statutory damages against Defendant CAPITA
 4     ONE of $500 for each negligent violation of the TCPA pursuant to 47 U.S.C.
 5     227~b)~3)~B)•
 6           d.    Awarding Plaintiff statutory damages against Defendant CAPITA
 7     ONE for $1,500 for each willful and knowing violation of the TCPA pursuant
 8     4~ u.s.c. § 22~(b)(3)(c).
 9           e.    Awarding Plaintiff actual damages and/or statutory damages agaiY
10     Defendant CAPITAL ONE pursuant to 15 U.S.C. § 1692k.
11           f.    Awarding Plaintiff costs incurred in this action.
12           g.    Awarding any such other further relief as deemed just and proper.
13
14                                              Dated: July 24, 2019
15                                              Respectfully submitted,
16
17
18                                              Eric Hatteberg, Pro e laintiff
19                                              2322 Calle Almiran~
                                                San Clemente, CA 92673
20                                              949-373-0051
21                                              gabwitheric@yahoo.com
22 [K~I
23
       CFPB
24
       Kathy Kraniger, Office of Enforcement
25
26     Capital One Bank(USA), N.A.
27     Richard Fairbank, CEO

28

                                                  16

                       COMPLAINT FOR DAMAGES AGAINST CAPITAL ONE BANK (USA), N.A.
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 17 of 33 Page ID #:17




                                      •        •
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 18 of 33 Page ID #:18
         UNITED ST/STES
        POST/JL SERVICE

 June 26, 2019

 Dear eric hatteberg:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 0680 0001 9382 8878.

 Item De±ails

 Status:                                                Delivered, Individual Picked Up at Postal Facility
 Status Date /Time:                                     October 29, 2018, 8:33 am
 Location:                                              MC LEAN, VA 22102
 Postal Product:                                        First-Class Mail'
 Extra Services:                                        Certified Mai1TM'
                                                        Return Receipt Electronic


    -                                                      ~.
 Recipient Signature                                                                                                                                      j


                  Signature of Recipient:
                                                      'L ~a~.b-~- K EAR H


                    Address of Recipient:

 Note: Scanned image may reflect a different destination address due to Intended RecipienPs delivery instructions on file.


Thank you for selecting the United States Postal Service'for your mailing needs. If you require additional
assistance, please contact your local Post Office T"' or a Postal representative at 1-800-222-1811.

Sincerely,
U nited States Postal Service°
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004


                                                                              ~        -                      -                            -
                                                                              ~       ..
                                                                              ~                  -                                          -

                                                                                                                                                                - '7i~-
                                                                              ~ Certfied Mall fee              r
                                                                              m                         ~ ~,e~_~
                                                                              Q,- $                                             - -.                 `^
                                                                                  ExtrB ServiCCS R Fees (check box, add lee_     p~Dqate)        \~,~~~ ~C
                                                                              ~    ❑Return Receipt(hardcoPY)         ~            'i
                                                                                                                                  ,  `          ~~   -  _ `.`~
                                                                              p    ❑ Remm Receipt(electronic)           3   ~ I I,! I iI         i     ppstm3rk           '.,~
                                                                              Q    ❑Certified Mail Restricted Delivery $    ~{~ ~~(                           F~r~         ~.
                                                                              ~    ❑AduK Signature Required             5   ~,f~
                                                                                                                              ~i ~ i.i          4             .~r~         ~
                                                                              O    ❑ Adutt Signature Reshicted Delivery $                       J,                        ~~
                                                                                  Postage                 - ~;                                                 ~~
                                                                             .~ $                                                               1 ~_ ~`~t~'S1
                                                                              p Total Postage and Fels ~
                                                                                $                 ~_'.4.;
                                                                              ~ Se     To

                                                                             ~ Stye f~pn        t.   ., or PIJ Box lJo.

                                                                                                              -     -
                                                                                                                  1/d       n                         -----------------------
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 19 of 33 Page ID #:19




                                      •        •
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 20 of 33 Page ID #:20



                           G~~sv~-ie- Fin:,nci~!
                . ., .     `fit:~:.'   1 1'1 ~'~~.f:; X3.1




    January 7, 2019


    Eric Hatteberg
    2322 Calle Almirante
    San Clemente, California 92673




    We received your complaint.
    dear Eric Hatteberg,

    Thank you for your complaint 190103-3733860 about CAPITAL ONE.

    Keep this communication and your complaint number so you'll be able to track your complaint
    throughout the complaint process.


    Summary of your complaint

    Complaint number: 190103-3733860
    Date submitted to CFPB: 1/3/2019 10:51:00 AM
    Product: Debt collection
    issue: Written notification about debt


    How our complaint process works.

    Here's what will happen during the next 15 to 60 days:

    STEP 1: We review your complaint. Depending on what we find, we:
           • Send your complaint to the company for a response; or
               Send your complaint to the appropriate regulator or help you get in touch with your
               state and local consumer protection office; or
           • Let you know if we need more information to continue our work.
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 21 of 33 Page ID #:21




                                      •        •
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 22 of 33 Page ID #:22




    Mr. Richard Fairbanks, CEO
    Capitol One Bank (USA), N.A.
    1680 Capitol One Drive
    McLean, VA. 22102


  Re: Capital. One Platinum: 5489 5595 7068 9061


                                    ''~"' NOTICE OF DENIAL "~`'"

            Notice to principal is notice to agent. Notice to agent
                                                                        is notice to principal.

  January 22, 2019 (Certified Mail 7018 0040 0001 0020 5509)

  Re: CFPB Complaint #190103-3733860; Account #ending
                                                                 9061
  Dear Mr. Fairbank,

 Thank you for your letter dated January 4, 2019 regarding the
                                                               above referenced account. It is
 apparent that you have overlooked or ignored my request to
                                                             confirm that you would accept
 payment of the alleged obligation from me in consideration of your
                                                                    delivery to me of the on final
 document of indebtedness in its original form.

   deny that what you sent constitutes the ORIGINAL document of
                                                                    indebtedness in its original
 form and I also deny that there is any debt associated with this
                                                                  account. Furthermore, the
 alleged agreement (Copyright 2014)fails to disclose all material
                                                                   facts of the terms and
 conditions. For example, your "Current Terms Letter" fails to disclo
                                                                      se that Capital One creates
 an insurance contract as a portion of its Finance Charge Receiv
                                                                  ables. Additionally, the alleged
 agreement is unsignea, non-notarized ana not an original.

 Please find my enclosed Affidavit of Truth attached herewith.
                                                                Your failure to refute each and
 every statement in my affidavit shall constitute your admittance
                                                                  to my claims.
  deny there is any alleged balance due as the correct balance is
                                                                  zero ($0.00). The alleged debt
 has been dischargedloffset by promissory notes.


S      re                                                   Q-
                                                           0
                                                           ~n

Eric Hatteberg                                             ~
                                                           ti
                                                           0
2322 Calle Almirante                                       ~
                                                           a
San Clemente, CA 92673                                     a
                                                           0
cc: Capital One,PO Box 30285, Salt Lake City, UT 841:
                                                     0
                                                     0

                                                          0
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 23 of 33 Page ID #:23




                                            AFFIDAVIT OF TRUTH

   An unrebutted affidavit is truth in commerce.

  An unrebutted affidavit is acted upon as judgment in corr►merce.

  On October 24, 201.8, November 26, 201S, and December 24, 2018
                                                                    Isent Notice of Demand for alleged,
  original and applicable Cardholder Agreement to request verifcation of
                                                                         an alleged debt for Account
  ending in 90b 1.

  The term verification is defined as "Confirmation of correcfiess, truth
                                                                            or authenticity by affidavit, oath or
  deposition.     davit of truth of matter stated and object of verification is to assure
  avermen±s or s±atement of paw" (R~a~kg Law l~irtinn~ry (_,th Priitinnl_                 good faith in

  Capital One Bank (USA) N.A. ("Capital One Bank") failed to provide
                                                                      the original signed contract
  (promissory note and/or security agreement) for Account #ending in
                                                                     9061.
  Capital One Bank failed to disclose that they use the consumer's note,
                                                                            capital, funds, money or money
  equivalent to fund a note, check or s-irnilar instrument drat was used to
                                                                            fund the charges un the alleged
  Account #ending in 9061.

 Capital One Bank has failed to prove it incurred financial losses and has been
                                                                                damaged in regard to
 Account #ending in 9061.

 Nonce to principal is nonce to agent; notice to a~ei~t is notice to principal.


                                                                A notary public or other officer comp}eting
                                                                this certificate verges only the Identity of
 ATTESTATION                                                    the indiv;duai who signed the document to
                                                                which this certificate is attached, and not
 The facts stated above are true, correct and complete          the truthfulness, accuracy, or validity of
                                                                trk,t aacument.
 Signed by:                                                 Subscribes and sworn before me this a~
                                                            Day of~(~~,.(~(,iQln,,{ , 201
                                                                                7-
                                                            The State of             a       Y1,+ ~.~.
  i
                                                            Coun of




                                                                                     ~~

                                                                              6RA0 MEIMOERTSYA
                                                                             Cflnx~sion / 21~~655
                                                                             Molary PuElic ~ C~INwiW
                                                                                  Orugf CouraY
                                                                           M Caron. f u Ya t. 2 20
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 24 of 33 Page ID #:24




                                     •        •
     Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 25 of 33 Page ID #:25
                                     LAW OFf-7CES OF

                                                      PATENAUDE & FELIX, A.P.C.
                                                                        FKA BLEIER &COX,A.P.C.
                                                      5600 Owensmouth Avenuc. Suite 290, Canoga P:vk. California 91 iO3
                                                                   7'EL: 866-784-5084 ~ FAX: 818-906-79~
                                                                        EMAIL: collcctionsCQ~pandf us
ARI"l.UNr~                   CA1.iFORMA-SAN ll1EG0            NEVAI)~                     NEW MEXICO                    OREGON                      PENN51'LVANIA                 4YASHINGTf)N
32Lu YUN'll l Ii.tYUEN kU.   i5a5 h1CRYHY CANYON kA. 3uu 1L   ;27; W. CH:tkl,liSTOY       65;N~ M1ICNALIL BLVD. Nl:      I61N SW i'~ r1VIC. ~f?U5   SDI LY IILIH)RATIi URIVI!     19111 ~Nl'H AVIi- N'IitiT.
ti CITIi X?Il9               SAK UIG(~f1. CA 5'_111           bLVU.SCI"fli illq~l         til'll'Ii iA-ifi              PUK7'I.ANI>.OR 972u1        SULR7ll'(tth'Ri. SL'CR~.?ug   tiU1TF. ri?80
SC07"TtipALL'..1Y, 65,x,51   71iL: iK581 2~-1~7(,(Ml          LAti VliIi,15. AV' %9; t7   AI_I3C~QUI:N(]lq:. XN K711?   TliL: 141~1)~iiN-2b7F       CANtlNIIURG. P:115;17         Lymv~k,d. W.49811.t(
Tlil.:(KO;q Hi?-7(i75             (NCu) K3?-7C75              Tl~:l.t ,7Q21 45?.?f.t~     "IT-.L: (6'Uil~ 83?-lh?S            (Ni:tq g}'±-7C„5      TIiL:(41?0A?9-7C?5            TEI.: 1125: 1G,•Ih6;
P,~UC: (JR(ry 2~{7-?lA3      PrVC: IH~N) Xl(rf)11R                   (K~I;ry 867-30y2     RV('(X5%1 %1(.OiIK            IL1X:(?C:11 YS4-791iG              IFbG)77~-76?i                   15(Nry S??-7675
                                                              PrVi: (711 199?-F?Nh                                                                  FAJ{: la 4 21 ~t~9-1b79       l ~i1J(: 1.?S) y(~7-i5(IX




                                                                                     March 4, 2019

       Eric M Hatteberg
       2322 Calle Almirante
       San Clemente, California 92673-3635


                 Re:
                        CA,PIT~L ORE BANK (L~S.4), N.A. P.SS!G~JE~ OF HSBr' BP.!~Ilt NEVADA, l~I.R.
                        Account Number: XXXXXXXXXXXX9061
                        Our File Number: 19-01897-0
                        Balance Past Due: $4,987.37

      Dear Mr. Hatteberg:

      Capital One Bank (USA), N.A. assignee of HSBC Bank Nevada, N.A., prompted by your failure to pay the above-
      referenced debt, has sought legal assistance in collecting the amount owed. Before we take any further action, we want
      to provide you with an opportunity to resolve the account. Our client has advised us that the current amount owing is
      $4,987.37.

      Unless you notify this office of a dispute regarding the validity of this debt, or any portion thereof, within 30 days from
      receiving this letter, we will assume that the debt is valid. If you notify this office in writing within 30 days from receiving
      this notice that you dispute the validity of this debt, or any portion thereof, this office will obtain verification of the debt or
      a copy of the judgment and mail you a copy of such verification or judgment. Further, upon your written request within
      the 30 day period, we will provide you with the name and address of the original creditor, if different from the current
      creditor,

      The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collections Practices Act require that,
      except under unusual circumstances, collectors may not contact you before Sa.m. or after 9p.m. They may not harass
      you by using threats of violence or arrest or by using obscene language. Collectors may not use false or misleading
      statements or call you at work rf they know or have reason to know that you may not receive personal calls at work, For
      fhn m~~t ~grf, yCl~eCfrJrc m~~ not lgll ann+l~or r~arcnn nthe~ fhZn Jn~~r ~ttnrreJi nr C~giiea a~,~„t yn~~r ~IQht,
                                                                                                                         C_nl~Qntnrg
      may contact another person to confirm your location or enforce the judgment. For more information about debt
      collection activities, you may contact the Federal Trade Commission at 1-877-FTC-HELP or www.ftc.gov.

     If your obligation remains in default, further action, including the possibility of litigation, may be taken against you, which
     could result in a judgment being entered which may include litigation costs.

     If you wish to discuss this account, please contact my legal assistant, Robert Stanley, at (818) 784-3366 or {866) 784-
     8084 Ext. 7107.
     Sincerely,

     PATENAUDE & FELIX, A.P.C.



     E      DANIELYAN
     ED/DLH_20170315M4



     This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will
     be used for that purpose.
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 26 of 33 Page ID #:26




                                      •        •
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 27 of 33 Page ID #:27
                                                          "i       ~•
                                                          ~o
                                                          0

                                                          ~            ~
                                                          ~ Certified Mail Fee
                                                                                               ~
                                                                                 ~L ~ r~'~                                   it~ ~f
  March 26, 2019                                          ,.~ $
                                                          ~ Extra Services &Fees(cnecxbox,eddree ~p ro~a                          ~i~
                                                          ~ ❑ Retum Receipt(hardcoP»       S    ~!
                                                                                                 .  ~ E!teJ       N~,H O q
  Eric Hatteberg                                          o~     etumReceipt(electronic)    s      .u,,,,~    ~*          o-ti
  2322CaIfeA{mirante                                      o ❑ertifiedMailRestrictedDelivery $      - -- ~             ~,,p~~,
                                                          ~ ❑Adult Signature Required       $        (                ~
  San Clemente, CA 92673                                    ❑~~~ts~9~a~~R~~t~oe,ryery $            - - ~           ~~ Z
                                                          m Pasta9e
                                                          O                      '~ 1_i s ec             ~~
                                                                                                        ;'~',~                   ~
                                                                                                                                 C

                                                          ~ Total Postage and Fgps                            t   ''r ~'' • ~ ~
                                                          ~                    ~=i.h~
  Patenaude ~ Felix, A.P.C.                                $                                     A CA 92673

  FKA Bleier &Cox, A.P.C.                                ~ _____Tr_f_c_-_r(f}v~~C -~' ~~iX
  6800 Owensmouth Avenue, Suite 290                      ~ St andA - No. rPOBoxIVo.~-- --~---~-------"""'-"-"""-""-"'-------
  Canoga Park, CA. 913Q3                                       -~~v~
                                                               City,   ~~~ -- M~-~~-~~--~~_~
                                                                  ate, ZIP+4m            - -    Zy0
                                                                                             -------------------------
                                                                  C~ ---D~~          ~~-K. C~- 913a 3

  Re: File #19-D1897-0 /Acct xxxxxxxxxx9061 {Certified Mail 7018 1830 0002 011 ~ 2063)


          Notice to principal is notice to agent. Notice to agent is notice to principal.


  To Whom It May Concern,

   confirm that I have received a written communication from you dated March 4, 2Q19 wherein
  you make reference to the matter listed above.

  Your company is attempting to collect an alleged debt. I vehemently DISPUTE this alleged
  debt and refuse to pay it. Any prior authorization you may have had to calf me at 949-370-0051
  is hereby revoked.

  This alleged debt is currently in dispute with Capital One Bank (USA)and a complaint was filed
  with the CFPB (Consumer Financial Protection Bureau, Case# 190103-3733860).

  THIS IS A NOTICE THAT PATENAUDE 8~ FELIX, A.P.C. LACKS STANDING TO COLLECT
  ON THE ABOVE REFERENCED ACCOUNT NUMBER QND FAILS TO STATE A CLAIM FOR
  WHICH REL~f;CAN BE GRANTED.




  Signed by Eric Ha                prejudice/ without recourse



  Enclosure (Affidavit of Truth)

  cc:
  Office of the California Attorney General P.O. Box 944255 Sacramento, CA 94244-2550
  C~PB, sent via consumerfinance.gov
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 28 of 33 Page ID #:28




                                           AFFIDAVIT OF TRUTH

  An unrebutted affidavit is truth in commerce.

  An unrebutted affidavit is acted upon as judgment in commerce.

  The term verification is defined as "Confirmation of correctness, truth or authenticity by affidavit, oath or
  deposition. Affidavit of truth of matter stated and object of verification is to assure good faith in
  averments or statement of party"(Blacks Law Dictionary 6th edition).

  On October 24, 20]8, November 26, 20l 8, and December 24, 20l 8 I sent Notice of Demand for alleged,
  original and applicable Cardholder Agree►nent to request verification of an alleged debt for Account
  ending in 9061.

  Capital One Bank (USA) N.A. ("Capital One Bank") failed to provide the required documentation
  (promissory note and/or security agreement) for Account #ending in 9061.

 I filed a dispute with Consumer Financial Protection Bureau (CFPB #190103-3733860}

  On January 22, 2019 I sent Capital One Bank an Affidavit of Truth of which none of my statements were
  rebutted

  Capital One Bank failed to disclose that they create an insw-ance contract as a portion of its Finance
  Charge Receivables on ANY alleged agreement

 Ideny Iowe a debt to Capital One Bank, disputed the same, and demanded strict proof thereof

 Iam not a debtor, andIdid not agree, assent or consent to any applicable tenns and conditions of the
 alleged account

 I deny there is any debt associated with this account on "account stated"

  Capital One Bank and/or Patenaude &Felix, APC has no standing to claim equitable title to the alleged
  referenced account

  On March 12, 2019 Isent Capital One Bank a NOTICE OF ESTOPPEL BY ACQUIESCENCE

 Notice to principal is notice to agent; notice to agent is notice to principal.
                                                                  A notary public or other officer completing
  ATTESTATION                                                     this certificate verifies only the identity of
                                                                  the individual who s;gned tha document to
                                                                  which this ce~ificate is attached, and not
  The facts stated above are true, correct and complete           the truthfulness, accuracy, or vafidiry of
                                                                  that document.                               ~~
  Signed by:                                                Sub;
                                                            Day of ~✓(~—lam        ,201

                                                            The State of Gn,~~► YUr(~,i ~.

       s-t ~ C    r4-      ~k~                              Coun of Q~G~t1GAL.

                                                                                                       BRAD MFINDERTSMA
                                                                                                      Commission r► 2114655
                                                                                                      Notary PuDlit - CalNornia
                                                                                                           Ormpe County
                                                                                                    Y Comm.       ras Nu 1, 2020
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 29 of 33 Page ID #:29




                                      •        •
 Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 30 of 33 Page ID #:30



                                                                                                                             FOR COURT USE ONLY
                                                   SUMMONS                                                               (SOLO PARA USO DE LA CORTEf
                                                ~crr~+c~oN Jua~ciaL~
 NOTICE TO DEFENDANT:                                                                                                  ELE~fI~~~11                  LLY FILED
                                                                                                                        ~S ~ipe~i4r- Court of Californian
(A 1/!SO AL DEMANDADOJ:
                                                                                                                                C~~inty of ~7ear~g~e
   ERIC M ?:P.1TE5ERG,
   And DOES 1 through 5, Inclusive.                                                                                    O AF f~1f'~~19 aL 11:55:~f *;M
                                                                                                                        fi ler!€ of t~i~ 5upeeior Court
 YOU ARE HElNG SUEQ BY PLAINTIFF;                                                                                   E~ C,~4egir7a k.am ir~ea,C1;~p~it~+ Cl~t~k
(LO ESTA DEMANDANDO EL DEMANDANTE):
   Ce: iTAL Qi~iE BP.P?P: (USA), i4.A. ASSIGPJE~ OF HSBC RANK I~IEVr~.pA, DI.A.,



   NOTICE! You have been sued. The court may decide against you wiEhout your being heard unless you respond within 30 days. Read the information
   below.
     You have 30 CALENDAR DAYS offer this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court fo hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (vv~vw.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not fife your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without further warnFng from fhe court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to tali an attorney
  referral service. ff you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (vrww.lawhelpcalifornia.orgJ, the California Courts Online Setf-Help Center
  (www.cvurfinfo.ca.gov/selfhelpJ, or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  iAVISO! Lo han demandado. S! no responde dentro de 30 dras,!a torte puede decidir en su canira srn escuchar su version. Lea !a informacr6n a
  continuaci3n.
     Tiene 30 D%AS DE CALENDAR/O despues de qua /e entreguen esta ciYacidn y papefes legates para presentar una respuesta por escrito en esta
   torte y hater qua se enfregue una copia al demandante. Una caria o una 1lamada telefanrca no to protegen. Su respuesta por escrito fiche qua estar
   en formato legal corresto si desea qua procesen su caso en la torte. Es posible qua hays un formulario qua usted pueda usar Para su respuesta.
  Puede encontrar estos formularios de la torte y mas informacidn en e! Cen[ro de Ayuda de las Cortes de California (ww~ro.sucorte.ca.gov), en !a
  biblroteca de leyes de su candado o en la torte qua le quede mas cerca. Si no puede pagar la cuofa de presentation, pida al secrefario de la torte
  qua fe de un (armulario de exencidn de pogo de cuotas. Si no presenia su respuesta a tiempo, puede perder el caso por incumplimiento y la torte le
  pod~~ guitar su sueldo, dinero y bienes sin mas advertencia.
     Hay otros requisftos legates. Es recomendable qua !tame a u~ abogado inmediatamenfe. Si no conoce a un abogado, puede !lamar a un servicio de
  remision a abogados. Si no puede pagar a un abogado, es pasibfe qua cumpla con los requisifos para obtener servicios lega/es grafuitos de un
  programs de servicFos lega(es sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifor~ia.org), en e/ Centro de Ayuda de las Cortes de California,(www.sucorte.ca.govj o poniendose en contacto con la torte o e!
  colegio de abogados locales. AVISO: Porley, la torte franc derecho a reclamarlas cuotas ylos costos exentos por imponerun gravamen sobre
 cualquier recuperation de $10,OOD d mss de valor recibida mediante un acuerdo o una concesibn de arbitrate en un caso de derecho civil. Tiene qua
 pagar el gravamen de la torte antes de qua la torte pueda desechar el caso_
 The name and add.ass of the court is:                                                                          CASE YUM2ER:
(E!sombre y direction de la code esJ:
   soPr~zcP c~~~m a~ c~~._eoF.zala                                                                             30-2 15-~i147245a-CL-~L-C1~
   CCOM~Y GE CR~PIGE CEv' P~L J~~S:ICE CvD',TEF.
   70U Civ-c Center Drive West
   Santa :~na, C=, 52?O1
 The name, address, and telephone number of plaintiff's attorney, or plaintiff v✓ithout an attorney, is:
(EI hombre, la direccron y el numero de telefono del abogado del demandante, o de!demandante qua no fiche abogado, es):
  ~LNIPA DAtdIFLYA.^J, ESQ-, BAR n?85717
  PATEiiFUDE & FELIX_, P_. P.C.
   ES00 Oti;ensmcuth F~enue, S::~te ?50
  Canoga Park_, CA 91303-:216                             _~-epho.~e bio: 86b-',29-~US4

DATE: 06 ~ 21 ~ 2 U 1 ~                arario r+ rwnnsrxi, ~ier~ o+try. ~o~rt     Clerk, by          +~
                                                                                                                           porginaRamirez              ,Deputy
{Fefch,.,                                                                         (Secreta~iol   ~~'z'~                                            ~gdrimfol
(For prooiof service of this summcns, use Proof of Service of Summons (fcrm POS-090).)
(Para prueba de entrega de esfa citatrcn use el formulano Proof of Service of Summons,(POS-010)}.

   ~$e~~,                                      NO_ T~ TO THE PERSON SERVED: You are served
                                               1.~ as an individual defendant.
                                               2.❑ as the person sued urder the fictitious name of (specify):

                                              3. ❑ on behalf of(specify):
                         ._ ~
                        y ~`
                                                 Under: ❑ CCP 416.10 (corporation)                        ❑ CCP 416.60 (minor)
                   ~.C;:i.~;a3 ~~ `1                    ~ CCP 416.20 (defunct corporation)                ❑ CCP 416.70 (conservatee}
                                                           CCP 416.40 (association or partnership)        ~ CCP 416.90 (authorized person)
          1r.                                              Other (specify):
                                              4. ❑ by personal delivery on (dale):
                                                                                                                                                        Paoe 1 of 1
Form Adopted fa ManAatcrf 11se                                                  SUMMONS                                            Code of Civil Praeiures §§ 412.20.465
Judicial Cowxii Cafifcrnia                                                                                                       n.vw.tour tirfo.ca.rnv
SUF~M109 ~7ev. July 1.20G9j
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 31 of 33 Page ID #:31




                                                                                               ELE~TI~i~NI~',~LL~f FILEII
        1                                                                                       5uper•ior C+~ur-t of C~lifs~rr7i~,
            ELMfRA DANIELYAN, ESQ., BAR #285717                                                       C ~~ar~tyF ~f Gra~~e
    2       PATENAUDE & FELIX, A.P.C.
                                                                                                 Q ~~'~~.,{~Q1~ apt 11:55:~~6 i~+1
            6800 Owensmouth Avenue, Suite 290
                                                                                                  ~I~r~l~ ~f tf~e §~~p~riar Cosirt
    3       Canoga Park, CA 91303-4216                                                       ~y+ G~4rgir~a foam ir-~z.Q~piaty Cl~eek
    4
             866-784-8084
    5
             Attorney for Plaintiff
    6

    7

    8

    9

   10                                            IN THE SUPERIOR COURT OF CALIFORNIA

   11                                       COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

   12
            CAPITAL ONE BANK (USA), N.A. ASSIGNEE OF                 Case No. ~~-~~1 ~-~1 ~~~~~~-~L-~L-~~~
   13       HSBC BANK NEVADA, N.A.,

   14                                        Plaintiff,              COMPLAINT FOR MONEY:
                                                                     ACCOUNT STATED
   15                       Vs.
                                                                    DEMAND
   16       ERIC M HATTEBERG,                                       $4,987.37
            And DOES 1 through 5, Inclusive.
   17                                                                LIMITED CASE
                                             Defendant(s).
   18

   19       Plaintiff alleges as follows:

   20

   21                         1.       Plaintiff, CAPITAL ONE BANK (USA), N.A. ASSIGNEE OF HSBC SANK NEVADA.

   22       N.A. (hereinafter referred #o as "Plaintiff'), is a National Banking Association organized and existing under and by

   23       virtue of the laws of the United States of America.

   24

   25                         2.       De{endant(s), ERIC M HATTEBERG, (hereinafter referred to as "Defendant"), is an
        i
   26       individual residing at the county of ORANGE.                                                                             i

   27

   28                         3.       The true names and capacities, of Defendants named herein as DOES 1 through 5,

                                                                 Page 1
                                                          COMPLAINT FOR MONEY
            19-01897-0101Q2-51
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 32 of 33 Page ID #:32


         inclusive, are unknown to Plaintiff, who therefore sues said defendants by such fictitious names, and Plaintiff will

         amend this complaint to show their true names and capacities when the same have been ascertained.


    2
                               4.   That at all times herein mentioned each Defendant was the agent, employee and/or
    3
         husband or wife of each of the remaining Defendants, and was at all times acting within the course and scope of
    4
         such agency and/or employment and with the consent, knowledge and permission of each of their co-Defendants,
    5
         and the hereinafter set forth obligations) were community debts.
    6


                            5.      The within action is subject to the provisions of Section 395(b) of the Cafifomia Code of
    8
         Civil Procedure, and not subject to the provisions of Section 1812.10 or 2984.4 of the California Civil Code.
    9

   10
                           6.       The Defendants, and each of them, are residents of this judicial district, and/or the
   11   contract was to be performed in this judicial district and, therefore, this is the proper Court for trial in this action,
   12

   13                      7.       Defendants opened an account with HSBC BANK NEVADA N.A., for the purpose of
   14' obtaining an extension of credit, which was subsequently sold, assigned, and
                                                                                    transferred to Plaintiff on
   15   Q5IQ 1/2012.

   16

   17                      8.       Within four {4) years last past, in the within county, accounts were stated in writing by

   18   and befiNeen Plaintiff and Defendants, and each of them, wherein it was agreed that said Defendants were

   19   indebted to Plaintiff in the sum of $4,987.37, for tf~e credit card account number                         X9061, or such I~

   20   higher amount as may be shown according to proof at time of trial.

   21

   22                      9.       Defendants promised to pay to Plaintiff the sum of $4,987.37, or such higher amount as

   23   may be shown according to proof at time of trial

   24

   25                      10.      No part of said sum has been paid, although demand therefore has been made, and

   26   there is now due, owing and unpaid the sum of $4,987.37, or such higher amount as mey be shown according to

   27   proof at time of trial.

   28

                                                             Page 2
                                                      COMPLAINT FOR MONEY
        19-01897-0 / 0102-51
Case 8:19-cv-01425-DOC-KES Document 1 Filed 07/24/19 Page 33 of 33 Page ID #:33


                                                                                                                                                                     rnn_n~n
 d77URVLl' nR PARTS 46II7-fOI;T ATTORNEY(\nme. sate bar number. and aJdressj:                                                       t
                                                                                                                                    -Or. COUR T USE ONLY v
   ~_~_i:F:=S L;'ii Ei:~~ii4. ESr E=' -.. _x-17

       ~ .~~c cry ~,. - ,:;~~. _ e~L~ ~-:~t~ >~~o                                                                     ELEIGTF~~NI+~?'kLL'~' FILEC~
   C   4~ Es       ~"       ~i3-          o
       ~ForG ~ ?:O ~nE-%                                                                                                SWR~FI~F' ~OUIrt Uf CiIIf4Pl11~,
                                        . 't~?              i7h     'r,18-y'JE-?~=~
 ATigRNEl fOR F.~~nm J P1ain~iFF                                                                                                  Cl7 ~Ifl~ 4f Uf ~fl~~
                                                                                 FILE NO.: 19-01897-0
 SUPERIOf2 COURT OF CALIFORNIA, COUNTY OF ORANGE                                                                       (~ ~ ~ ~'~~'~'Q ~.'~ 3t 1 1 :55:~ ~ ,"~1
   S"fR~[7'.40DRL-SS' 700 Civic Cenlzr Drive Wzst
                                                                                                                     [~ j~ f{{ 4f t~l ~ 5 u p ~ r-i a r- ~ i0 ll Frt
 L•fAILnGADDRESS:700CivicCenterDriee~Vst
                                                                                                                   ~t C.~~4F"~Ifl~ ~ZLIi1 1fiEF,~~Pl1~]I' [~~f"
 Cl'IY AND ZfP CODE: SanL~t Amy 93i01
       SRAVCH VA1~iE CENTRAL ILSTICF CGtiT6R
 CASE NAME: CAPITAL ONE BANK (USR), N.A. ASSIGNEE OF HSBC BRNK NEVADA, N.A. vs. ERIC M
 HATfEBERG
          CIVIL CASE COVER SHEET                                  Complex Case Designation                         CASE NUMBER:

         U nlimited                 ~ Limited               ~ Counter                    ~ Joinder                 — ~~-~~1 ~-0108453-CL-CL-CJC
        (Amount                        (Amount                                                                     JUDGE:
         demanded                      demanded is            Filed with first appearance by defendant
         exceeds $25,OQ0)              $25,000 or less)        (Cal. Rules of Court, rule 3.402                    DEPT:


                                                                            .....~.~....,~. ~~,.... .,,.~~~.,vvvua v~r Yayc <~.
1. Check one box below for the case type that best describes this case:
Auto Tort                                     Contract                                                         Provisionally Complex Civif Litigation
❑ Auto (22)                                   ❑ Breach of coniracUwarranty (06~                                (Cal. Rules of Court, rues 1800-1812)
❑ Uninsured motorist {46)                     ~ Rule 3.740 collections (09)                                     ❑ AntitrustlTrade regulation {03)
Other PIlPD/1+VD (Personal Injury/Property ❑ Other Collections (09)                                             ❑ Construction defect(10)
DamageNVrongfuf Death) Tort                   ❑ Insurance coverage(18)                                          ❑ Mass tort(40)
❑ Asbestos(04)                                ❑ Other contract(37)                                              ❑ Securities litigation (28)
❑ Product L+ability (24)                      Real Property                                                    ❑ EnvironmentaliToxic tnrt (30)
❑ Medical malpractice(45}                     ❑ Eminen# domain/Inverse                                         ❑ Insurance coverage claims arising from the
❑ O;her PI/PD/VVD (23)                              condemnation (T4)                                                above listed provisionally complex ease
Non-PIlPD/WD (Other) Tort                     ❑ Wrongful eviction (33)                                               types (41 ~
❑ Business tort unfair business practice (07) ❑ Other real property(26)                                        Enforcerttent of Judgment
❑ Civil rights(08}                            U nlawful Detainer                                               ❑ Enforcement of judgment(20)
❑ Defamation (13)                             ❑ Commerical(31)                                                 1Vliscellaneous Civil Complaint
❑ Fraud (16)                                  ❑ Residential (32)                                               ❑ RICO (27)
❑ InEellectuaf prope~!y (19)                  ❑ Drugs {38)                                                     ❑ Other complaint (not specified above)(42)
❑ Professional negligence (25)                J udicial Review
❑ Other non-PI/PDM/D tort (35)                                                                                 Miscellaneous Civil Petition
                                              ❑ Asset forfeiture (05)                                          ❑ Partnership and corporate governance (21)
Employment                                    ❑ Petition re: arbitration award (11)                            ❑ Other petition (not specified above)(43)
❑ Wrongful termination (36)                   ❑ Writ of mandate (02)
❑ Other employment(15)                        ❑ Other judicial review (39)
2. This case D +s ~ is nat complex under rule 3.4D0 of the Caiifnrnia Rkilec of f'n,~rt if+hA ~~~P ~~ rnm nlcv mor4 thn
   factors requiring exceptional judicial management::
    ae. ❑Large number of separately represented parties        hh. ❑Large number of witnesses
    ff. ❑Extensive motion practice raising difficult or novel ii. ❑Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve         courts in other counties, states or countries, or in a federal court
    gg. ❑ Substantial amount of documentary evidence          jj. ❑Substantial post-judgment judicial supervision

23. Type of remedies sought(check a!I that apply): a. ~ monetary b.❑ nanmanetary; declaratory or injunctive relief c. Q punitive
24. Number of causes of action (specify): 1
25. This case ❑ is ~ is not a class action suit.
26. lr` there are any known related cases,file and serve a notice of related case. (You may use form CM-015.)

 Date: June 13, 2019



                   or                                                                              (SIGNATC~[2E OF PAR"I"}` Ok A


 •Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases flied
  under the Probate Code, Family Code, or Welfare and InstituTians Code}. (Cal. Rules of Court, rule 3.220.) Failure to file may
  result in sanctions.
 •File this cover sheet in addition to any cover sheet required by local court rule.
 •If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
  other parties to the action or proceeding.
 •Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for sta#istical purposes only.
 rarm Adopted f.r ht~ndaiorc lise                                                      SHEET                                cat a~~iez ~rc~~~.n~i~ ~.ao.~„o. a a~~o-~.ao;.~.3ao:
 Judlral Cetmcil of Calffomia                                                                                                     CaL Stonduds of Judicial Admin iscratinn_ std. !.10
 Cat-0!t7(Rzv. July 1. _'9U7]
